Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about August 8, 1994, which, in Action No. 1, granted *164defendant’s motion for leave to amend the answer to include a counterclaim for an accounting, unanimously affirmed, without costs. Judgment, same court and Justice, entered September 21, 1994, which, in Action No. 2, granted defendant Dryden Hotel Associates’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Leave to amend the answer was properly granted (see, Fahey v County of Ontario, 44 NY2d 934), any prejudice claimed by plaintiff being a result of its failure to diligently prosecute the original matter in 1976 (see, Maroulis v 64th St.-Third. Ave. Assocs., 163 AD2d 16; Hotel Prince George Affiliates v Maroulis, 62 NY2d 1005). The separate action instituted in 1992 for an accounting of a partnership dissolved in 1975 was properly dismissed as barred by the six-year Statute of Limitations of CPLR 213. Concur—Murphy, P. J., Milonas, Ross, Nardelli and Tom, JJ.